Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/05/2022 in which claims 1, 3, 13, 21 were amended, claims 30-34 were added, and claims 6, 16-20, and 25-29 were canceled has been entered of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 21, Claim 1 lines 6 to 9, and claim 21 lines 10 to 14 recite a free magnet structure comprising: a magnetic stability enhancement layer comprising a first free magnet, and a second free magnet. As required by MPEP 2163(II)(A), applicant must point out where support for the amendments can be found. In addition, as shows in Fig. 1A, there is no free layer in magnetic stability enhancement layer 108. Fig. 1C of applicant further discloses layer 108 comprises magnetic layer 108A and non-magnetic layer 108B. There is no where in the specification that support the magnetic stability enhancement layer comprising a first free magnet.
Regarding claim 13, a recitation of “the second free magnet comprises: a first free layer; a conductive layer; and a second free layer” is not supported by applicant’s specification. As required by MPEP 2163(II)(A), applicant must point out where support for the amendments can be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hu et al. (US Pub. 2018/0358065).

Regarding claim 1, Fig. 1 (examiner marked up) and Fig. 3 of Hu discloses a perpendicular spin orbit torque (pSOT) memory device, comprising: 
a first electrode [E1 in Fig. 1] comprising a spin orbit torque material [paragraph 0004]; 
a material layer [Layers Stack, Fig. 1] stack adjacent to the first electrode [E1], the material layer stack comprising: 
a free magnet structure [combination of 208A] comprising: 
a magnetic stability enhancement layer [212, as discloses in claims 8, the magnetic stability enhancement layer comprises Iron, platinum or, cobalt. As discloses in paragraph 0049, layer 212 comprises iron (Fe), and Cobalt (Co) to assist writing the free layer to desired states. Therefore, layer 212 can be considered a magnetic stability enhancement layer] proximal [close to, doesn’t have to be directly connect] to the first electrode [E1], the magnetic stability enhancement layer comprising a first free magnet [layer 212 is a free magnet], the first free magnet comprising a ferromagnetic material; 
a second free magnet [216]; and 
a spacer [218] between the magnetic stability enhancement layer [212] and the second free magnet [216], wherein the second free magnet is dipole coupled [coupling layer] with the magnetic stability enhancement layer[212], and wherein the magnetic stability enhancement layer [212] has a magnetic anisotropy that is greater [High Eb free layer] than a magnetic anisotropy of the second free magnet [216, low-moment free layer]]
a fixed magnet [244], wherein the magnetic stability enhancement layer [212], the second free magnet [216], and the fixed magnet [244] each have a magnetic anisotropy perpendicular to a plane of the material layer stack [as shows in Fig. 3, and paragraph 0046];
a tunnel barrier [246] between the free magnet structure [208A] and the fixed magnet [244]; and 
a second electrode [E2] coupled with the fixed magnet [244].
Regarding claims 4 and 22, Fig. 3 of Hu discloses wherein the spacer comprises oxygen and an element, the element comprising one of such as magnesium, tungsten, tantalum, titanium, aluminum copper or silicon [paragraph 0047].
Regarding claim 5, Fig. 3 of Hu discloses wherein the spacer has a thickness between 1nm and 2nm (paragraph 0047, 20 angstrom = 2nm). 
Regarding claims 7, 8, and 24, Fig. 3 of Hu discloses wherein the magnetic stability enhancement layer [212] comprises an alloy of a magnetic material [Cobalt (Co) and Iron (Fe), paragraph 0049] and a non-magnetic material [platinum (Pt), paragraph 0049].
Regarding claim 9, Fig. 3 of Hu discloses wherein the magnetic stability enhancement layer [212] has thickness between 2nm and 10nm [paragraph 0049, 100 angstrom = 10nm]].
Regarding claim 10, Fig. 3 of Hu discloses wherein the magnetic stability enhancement layer comprises manganese, and germanium, aluminum or gallium [paragraph 0049].
Regarding claim 21, Fig. 1 (examiner marked up) and Fig. 3 of Hu discloses an apparatus comprising: 
a transistor [FET] above a substrate, the transistor comprising: 
a drain contact [DC] coupled to a drain [D]; 
a source contact [SL] coupled to a source [S]; and 
a gate contact [WL] coupled to a gate [G]; 
a perpendicular spin orbit torque (pSOT) memory device [Layers stack] coupled with the drain contact [DC], the pSOT memory device comprising: 
a first electrode [E1] comprising a spin orbit torque material; and 
a material layer stack [Layers stack] adjacent to the first electrode [E1], the material layer stack comprising: 
a free magnet structure [208A, Fig. 3] comprising: 
a magnetic stability enhancement layer [212] proximal to the first electrode [E1], the magnetic stability enhancement layer comprising a first free magnet [224], the first free magnet comprising a magnetic material; 
a second free magnet [216]; and 
a spacer [218] between the magnetic stability enhancement layer [212] and the second free magnet [216], wherein the second free magnet [216] is coupled with the magnetic stability enhancement layer [212], and wherein the magnetic stability enhancement layer has a magnetic anisotropy that is greater [High Eb Free layer] than a magnetic anisotropy of the second free magnet [low-moment free layer]; 
a fixed magnet [244], wherein the magnetic stability enhancement layer [212], the second free magnet [216], and the fixed magnet each have a magnetic anisotropy Application. No. 15/942,3494 Examiner: TRANDocket No. O1.AA3769-USArt Unit: 2825perpendicular to a plane of the material layer stack [as shows in Fig. 3, and paragraph 0046];
a tunnel barrier [246] between the free magnet structure [208A] and the fixed magnet [244]; and 
a second electrode [E2] on the fixed magnet [244]; and 
an interconnect metallization structure [BL] coupled with the first electrode [E1, couples through the MTJ stack], wherein the material layer stack [Layers stack] is laterally between the drain contact [DC] and the interconnect metallization structure [BL].

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. 2018/0358065) in view of Lee (US Pub. 2018/0114898).
Regarding claim 11, Fig. 3 of Hu discloses the magnetic stability enhancement layer includes two different layers [212 and 214]. Apolkov does not specifically disclose multiplayer comprises 4 to 10 layers. However, Fig. 2A of Lee discloses a stability enhancement layer [120] can comprises more layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Hu free layers having two alternative layers such that Hu magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 12, Fig. 3 of Hu discloses wherein the non-magnetic layers comprises platinum, palladium and iridium, and wherein the magnetic material comprises cobalt [platinum (PT), Cobalt (Co), paragraph 0047].
Regarding claim 13, Fig. 216 discloses the second free layer 216 comprises a conductive layer [218 is metal, so it is conductive], and a spacer [218] comprises oxygen and magnesium [paragraph 0047].
Hu does not specifically disclose a first free layer and second free layer. However, Fig. 2A of Lee discloses a free layers [120] comprises multiple free layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Hu free layers having two alternative layers such that Hu magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 14, Fig. 3 of Hu discloses wherein the first and the second free magnet comprise cobalt, boron and iron, and the conductive layer comprises tungsten, molybdenum, or tantalum [Cobalt and Iron, paragraph 0049].
Regarding claim 15, Fig. 3 of Hu discloses wherein conductive layer has a Application. No. 15/942,3493 Examiner: TRAN Docket No. O1.AA3769-USArt Unit: 2825thickness between 0.1nm and 0.5nm and is discontinuous [paragraph 0047, 2 angstroms = 2.nm].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. 2018/0358065) in view of Shiokawa et al. (2018/0123028).
Regarding claim 2, Apalkov discloses all claimed invention, but does not specifically disclose wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. However, paragraph 0098 of Shiokawa discloses wherein the spin orbit torque material comprises tantalum, tungsten, or platinum. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Shiokawa spin orbit torque into Apolkov magnetic memory device such that Apolkov magnetic memory device can improve the spinning torque. 

Claims 3, 23, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. 2018/0358065) in view of Apalkov et al. (US pub. 2018/0219152).
Regarding claim 3 and 23, Hu discloses all claimed invention, but does not specifically disclose wherein the spacer comprises at least one of copper, platinum, palladium, or titanium. However, Fig. 5 of Apalkov discloses wherein the spacer comprises at least one of copper, platinum, palladium, ruthenium, or titanium [paragraph 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Apalkov spacer material into Hu magnetic memory device such that Hu magnetic memory device can improve coupling capacity.
Regarding claim 30, Fig. 1 (examiner marked up) and Fig. 3 of Hu discloses a perpendicular spin orbit torque (pSOT) memory device, comprising: 
a first electrode [E1, Fig.1] comprising a spin orbit torque material; 
a material layer stack [Layers stack] adjacent to the first electrode [E1], the material layer stack comprising: 
a free magnet structure [208A] comprising: 
a magnetic stability enhancement layer [212] proximal to the first electrode [E1], the magnetic stability enhancement layer [212] comprising a ferromagnetic material [224]; 
a free magnet [216]; and 
a spacer [218] between the magnetic stability enhancement layer [212] and the free magnet [216], wherein the free magnet [216] is dipole coupled with the magnetic stability enhancement layer [paragraph 0052], the magnetic stability enhancement layer [212] has a Application. No. 15/942,3495 Examiner: TRAN Docket No. O1.AA3769-USArt Unit: 2825magnetic anisotropy that is greater [High Eb] than a magnetic anisotropy of the free magnet [Low-Moment], 
a fixed magnet [244], wherein the magnetic stability enhancement layer [212], the free magnet [216], and the fixed magnet each have a magnetic anisotropy perpendicular to a plane of the material layer stack [Fig. 3, paragraph 0046]; 
a tunnel barrier [246] between the free magnet structure [208A] and the fixed magnet [244]; and 
a second electrode [E2] coupled with the fixed magnet [244].
and the spacer comprises one of copper, platinum, palladium, or titanium;
Hu discloses all claimed invention, but does not specifically disclose wherein the spacer comprises at least one of copper, platinum, palladium, or titanium. However, Fig. 5 of Apalkov discloses wherein the spacer comprises at least one of copper, platinum, palladium, ruthenium, or titanium [paragraph 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Apalkov spacer material into Hu magnetic memory device such that Hu magnetic memory device can improve coupling capacity.

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. 2018/0358065) in view of Apalkov et al. (US pub. 2018/0219152) and further in view of Lee (US Pub. 2018/0114898).
Regarding claims 31, 32, 33, Fig. 3 of Hu discloses the magnetic stability enhancement layer includes two different layers [212 and 214]. Apolkov does not specifically disclose multiplayer comprises 4 to 10 layers, and wherein a first magnetic layer of the multilayer stack is directly on the first electrode, wherein a second magnetic layer of the multilayer stack is directly on the spacer. However, Fig. 2A of Lee discloses a stability enhancement layer [120] can comprises more layers, and wherein a first magnetic layer of the multilayer stack is directly on the first electrode [the electrode directly connects to the transistor in Fig. 17], wherein a second magnetic layer [122a] of the multilayer stack is directly on the spacer [130].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Lee free layers comprising more than 4 layers into Hu free layers having two alternative layers such that Hu magnetic stability enhancement layer can improve writing assistance to the free layer. 
Regarding claim 34, Fig. 2 of Hu discloses wherein the non-magnetic layers comprise at least one of platinum, palladium, or iridium, and wherein the magnetic material comprises cobalt [paragraph 0049].
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, 21-24, and 31-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHAN TRAN/Primary Examiner, Art Unit 2825